                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   WANDA SINGLETON,
                                                          CIVIL ACTION
            v.
                                                          NO. 16-5232
   JAS AUTOMOTIVE LLC d/b/a KIA OF
   COATESVILLE,          THOMAS
   IANNICELLI,   and      VALLEY
   NATIONAL BANK

                                                     ORDER

        AND NOW, this 14th day of January, 2019, upon consideration of Defendant Valley

National Bank’s Motion to Vacate Default Judgment (ECF 35), and the response and reply thereto,

and for the reasons set out in the foregoing memorandum, it is hereby ORDERED that

Defendant’s Motion is GRANTED.



                                                                       BY THE COURT:

                                                                       /s/ Michael M. Baylson

                                                                       Michael M. Baylson, U.S.D.J.




O:\CIVIL 16\16-5232 Singleton v JAS Automotive\16cv5232 Mot. to Vacate Order 01142019.docx
